Case 1:18-cr-00206-SEB-TAB Document 36 Filed 04/16/19 Page 1 of 2 PageID #: 162



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
                      Plaintiff,                   )
                                                   )
              v.                                   )         1:18-cr-00206-SEB-TAB-1
                                                   )
DAVID HADLEY,                                      )
                                                   )
                      Defendant.                   )

  SUBMISSION OF CASE IN SUPPORT OF DAVID HADLEY’S OBJECTION TO THE
 PRESENTENCE INVESTIGATION REPORT’S ASSESSMENT OF A FOUR OFFENSE
                         LEVEL ENHANCEMENT


      Comes now Loren M. Collins, counsel for David Hadley, and hereby submits the

attached case, United States v. Briggs, No. 1:17-cr-00139-TWP-TAB-1, 2019 U.S. App.

LEXIS 9131 (7th Cir. March 27, 2019)(slip opinion). Counsel believes that this case may

be relevant to the Court’s determination of whether the §2K2.1(b)(6)(B) enhancement

should apply here.

      Briggs was decided after the final PSR was filed.                 The initial presentence

investigation report (PSR) was filed on Feb. 12, 2019. [Dkt. 29]. The PSR applied the 4

offense   level    increase   for   the   application   of   specific    offense   characteristic

§2K2.1(b)(6)(B). The defendant objected to the enhancement, citing relevant case law.

The final PSR was filed on March 18, 2019. [Dkt. 33]. The defendant’s objection, as well

as the U.S. Probation Officer’s reasoning for the enhancement are included in the

addendum to the final PSR. [Dkt. 33].

      On March 27, 2019, the Seventh Circuit Court of Appeals decided United States

v. Briggs. There, the court of appeals vacated and remanded a sentence related to a
Case 1:18-cr-00206-SEB-TAB Document 36 Filed 04/16/19 Page 2 of 2 PageID #: 163



district court’s determination that the 4 level §2K2.1(b)(6)(B) guideline enhancement

should apply. United States v. Briggs, No. 1:17-cr-00139-TWP-TAB-1, 2019 U.S. App.

LEXIS 9131 (7th Cir. March 27, 2019)(slip opinion). Counsel submits the case in

support of his objection to the enhancement.

                                           Respectfully submitted,

                                           Loren M. Collins
                                           Loren M. Collins
                                           Indiana Federal Community Defenders, Inc.
                                           111 Monument Circle, Suite 3200
                                           Indianapolis, IN 46204
                                           317-383-3520


                              CERTIFICATE OF SERVICE

       I certify that on April 16, 2019 a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the parties of record by operation of the Court=s
electronic filing system. Parties may access this filing through the Court=s system.


                                           Loren M. Collins
                                           Loren M. Collins
